                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

    CASSANDRA COX,                             )
                                               )
                        Plaintiff,             )
                                               )
    v.                                         )     Case No. 2:18-cv-04045-NKL
                                               )
    CALLAWAY COUNTY, MISSOURI, et              )
    al.,                                       )
                                               )
                        Defendants.            )
                                               )

                                              ORDER

         This lawsuit arises out of Cox’s arrest for suspected possession and use of illegal drugs

including methamphetamines, and her subsequent treatment after being transferred to the Callaway

County Jail. Cox alleges that Defendants’ indifference to her medical condition at the jail caused

her to suffer from a seizure and heart attack resulting in severe and permanent damage to her heart

and brain.

         Pending before the Court is Defendants’ Motion for Summary Judgment, Doc. 151. For

the following reasons, Defendants’ motion for summary judgment is granted.

I.       Facts1

         Early in the morning of Friday, February 26, 2016, Officer Wisswell of the Fulton Police

Department responded to a car accident where Cox was found in the driver’s seat with the keys in

the ignition and the car in drive and running. Pl’s Exh. 10-2, at 6; DSOF 6.2 Cox was sweating



1
        In ruling on a motion for summary judgment, the Court must view all facts in a light most
favorable to the nonmoving party, and that party receives the benefit of all reasonable inferences
drawn from the facts. Robinson v. Monaghan, 864 F.2d 622, 624 (8th Cir. 1989).
2
        Throughout this order, “DSOF” refers to Defendants’ Statement of Undisputed Material
Facts as in Doc. 152 (Suggestions in Support of Defendants’ Motion for Summary Judgment).



         Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 1 of 19
profusely and disoriented or distracted. The car apparently had left the roadway and hit a pole.

After performing several field sobriety tests, Wisswell placed her under arrest for suspected

driving under the influence. DSOF 5, 9, 10.

       Cox was taken by Wiswell to the Callaway County Hospital in Fulton, Missouri for a blood

draw. DSOF 12. Cox signed a consent form authorizing the blood draw. After the blood draw, Cox

was transported to the Fulton Police Department where a drug recognition expert evaluated Cox

for suspected drug intoxication and determined she was under the influence of CNS stimulants and

cannabis. DSOF 17, 18, 21. At that time, Cox was sitting in a chair, had redness around her nasal

area, heat bumps in her oral cavity, slow reaction to light, she was disoriented, her speech was

rapid, her face was flush, she had bloodshot and watery eyes, was having cyclic mood swings from

crying to calm to upset, her blood pressure was elevated, and she had flaccid muscle tone. Pl’s

Exh. 10-2, at 1; PSOF 10.3 Her pulse was taken and it ranged from 82–84, which is not consistent

with Tachycardia. See Pl.’s Exh. 13-2, at 113 (statement by Plaintiff’s expert that tachycardia is

determined by having a heart rate over 100 beats per minute); Pl.’s Exh. 10-2, at 1. She did not

complain of pain or any need for medical care. Cox was not otherwise evaluated by a medical

professional. DSOF 24.

       After approximately three hours in the custody of the Fulton Police Department, Cox was

taken by Wisswell to the Callaway County Jail. As part of the transfer process, Wisswell completed

a report indicating Cox had been arrested for DWI/Drugs, and that she had not requested medical




3
       Throughout this order, “PSOF” refers to Plaintiff’s Statement of Additional Material Facts
as in Doc. 179 (Plaintiff’s Response and Suggestions in Opposition to Defendants’ Motion for
Summary Judgment).


                                                2

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 2 of 19
care. DSOF 26, 27. Defendant Skyler Kinney, a corrections officer for Callaway County Jail,

accepted custody of Cox. DSOF 12, 25.

       As part of the booking process, Defendant Glen Ripsch, also a corrections officer with the

Callaway County Jail, filled out a Medical Information form. Pl.’s Exh. 1-1 (Jail Intake Form), at

2–3. The form has two sections, the Medical Questionnaire part and the Observation part. Ripsch

filled out the Medical Questionnaire using information provided by Cox.4 The form states Cox had

prior mental or emotional problems for which she was receiving medication, that she had an iron

deficiency, and that she was a current smoker. Id., at 2; DSOF 30, 32. She also stated she had had

a TB skin test.

       The observation portion of the form noted that Cox was showing signs of depression such

as crying and being non-communicative and silent, and was showing “abnormal signs of anxiety,

shame, [or] fear” by having her head on the counter, and not being cooperative with the

questionnaire. Pl.’s Exh. 1-1, at 3. Ripsch also stated Cox was displaying abnormal or bizarre

behavior but he did not indicate she was hearing or seeing things not present. Pl’s Exh. 13-5, at

14:24–15:4, 23:21–24:5; Pl’s Exh. 1-1, at 2 (indicating lack of psychotic behavior). Both Kinney

and Ripsch believed Cox was under the influence of drugs when accepted into the Callaway




4
        While Cox seems to dispute whether the information on the intake form came from Cox,
Doc. 179 at 18–19, the only reasonable inference is that it did. First, there is no explanation how
Ripsch would know about her treatment for mental and emotional problems and her iron
deficiency, other than Cox telling him. While Ripsch stated in the observation section of the intake
form that Cox was non-communicative and silent, he did not say that she refused to answer
questions. Also, Plaintiff’s counsel treated the information on the Questionnaire as coming from
Cox. Pl’s Exh 13-5 (Depo. of Glen Ripsch), at 13, 22–23; Pl’s Exh. 13-19 (Depo. of Calloway
County), at 120–24. Finally, much closer in time to Cox’s drug ingestion, Cox was sitting and
answering questions posed by Officer Wisswell. See Doc. 10-2, at 9–11. No reasonable juror could
conclude on this record that Cox did not provide the information contained in the Questionnaire.
                                                 3

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 3 of 19
County Jail, Pl.’s Exh. 13-8 (Depo. of Skyler Kinney), at 13–14, 37, 42, 56–57; Pl.’s Exh. 13-5

(Depo. of Glen Ripsch), at 15, but there were no signs of drug withdrawal. Pl’s Exh. 1-1, at 2.

       The policies and procedures of the Callaway County Jail require that “subjects displaying

bizarre behavior as a result of drugs or alcohol shall be treated as a medical emergency” and that

“[i]n cases of medical emergency, inmates shall be transported” to the hospital emergency room.

Pl.’s Exh. 3-1, at §§ 2.04, 12.05. According to Cox’s expert, Dr. Blackburn, Cox would also be

displaying outward signs of sweating, tremors, feelings of doom, loss of appetite, shortness of

breath, elevated heart rate, cognition and orientation issues, as well as pain and severe dehydration.

Pl.’s Exh. 13-2 (Depo. of Dr. Joel Blackburn), at 83, 127–28, 152. Neither Kinney nor Ripsch

requested that Cox receive a medical evaluation before being accepted for confinement in the

Callaway County Jail. DSOF 28.

       Following her intake into the jail, Cox made a statement that she wanted to die, and was

placed in a separate cell near the correctional officers’ front desk, was provided a green suicide

prevention suit, and was placed on observation status. DSOF 35. While under observation, Cox

was observed in regular intervals, resulting in seventy-one related log entries by the on-duty

correctional officers from February 26, 2016 until Cox’s departure from the jail on February 28,

2016. DSOF 39; Pl’s Exh. 2-2.

       While in the Callaway County Jail, Cox refused her lunch and dinner on Friday, February

26, 2016, apparently ate on Saturday, but did not eat her breakfast on Sunday, February 28, 2016.

Pl’s Exh. 2-1B. The Callaway County manual Section 10.02 required that in the event of an

apparent hunger strike that “[if] the prisoner refuses the meal it shall be logged in the jail logs. If

the problem becomes persistent, the prisoner shall be seen by a physician.” Pl’s Exh. 3-1, at §

10.02. Karhoff stated that “persistent” meal refusal refers to previous refusal of two meals. Pl’s



                                                  4

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 4 of 19
Exh. 13-11, at 173–74. No medical examination or assistance was requested for Cox as a result of

her refusal of meals. She also refused a shower saying she was cold. Pl’s Exh. 13-19, Depo. of

Callaway County), at 143.

       On February 27 and 28, Cox asked to go to rehabilitation. See Pl’s Exh. 13-11, at 108, but

did not otherwise request medical assistance during her incarceration. On February 27, Cox’s

father called Karhoff twice and asked for Cox to be taken to the University of Missouri Psychiatric

Center. Pl's Exh 13-20 (Depo. of Bruce Cox), at 23–25. He told Karhoff that she needed

medications for her panic attacks. Id., at 23–24. Karhoff told Cox’s father that Cox was “not crazy

enough” to be transferred to the hospital. Id., at 25.

       On Sunday, February 28, 2016, Cox was allowed out of her cell under the observation of

Defendants Brittany Karhoff and Katie McCowan to make a phone call to her father. DSOF 44,

45. Shortly after Cox returned to her cell, Karhoff heard yelling coming from Cox’s cell, and Cox

was found sitting against the door. Karhoff had Cox’s cell opened, and McCown called dispatch

and requested an ambulance. DSOF 51, 52. Karhoff called for help, utilized ammonia inhalants,

did a sternum rub, and turned Cox on her side. DSOF 54. Emergency medical technicians from

the Callaway County Ambulance then arrived and were able to resuscitate Cox and transport her

to a hospital. DSOF 56. Karhoff testified that she provided CPR to Cox, and she filed a report

stating that she provided chest compressions. Pl’s Exh. 13-11, at 147; Pl’s Exh. 5-1 (Incident

Report), at 6. Surveillance footage did not show whether Karhoff performed CPR, but that

surveillance footage did not fully cover the area where Cox was located. Pl’s Exh 13-20, at 222–

25, 234–35. A report by McCown is silent on the issue of CPR, but Ripsch stated in his report that

“[u]pon the insertion of the ammonia inhalant, it appeared to have no effect . . . Karhoff then began

to preform [sic] chest compressions on Inmate Cox.” Pl’s Exh. 5-1, at 4.



                                                  5

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 5 of 19
       Prior to the request for an ambulance, none of the correctional officers responsible for

supervising Cox requested medical assistance or a medical examination for Cox.

        Plaintiff Cassandra Cox filed her thirty-six count Complaint against defendants Callaway

County, Missouri; the Callaway County Sheriff’s Department; and various employees of the

Callaway County Sheriff’s Department claiming deliberate indifference to a serious medical need,

Monell liability, state law negligence, and violation of the ADA and Rehabilitation Acts. Doc. 132

(First Amended Complaint).

II.    Summary Judgment Standard

       “Summary judgment is appropriate when there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Anderson v. Durham D &M, LLC, 606

F.3d 513, 518 (8th Cir. 2010) (citing Johnson v. Ready Mixed Concrete Co., 424 F.3d 806, 810

(8th Cir. 2005)); Fed. R. Civ. P. 56(a). The Court must enter summary judgment “against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Robert Johnson Grain

Co. v. Chemical Interchange Co., 541 F.2d 207, 210 (8th Cir. 1976); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). While the moving party bears the burden of establishing a lack of any

genuine issues of material fact, Brunsting v. Lutsen Mountains Corp., 601 F.3d 813, 820 (8th Cir.

2010), the party opposing summary judgment “must set forth specific facts showing that there is a

genuine issue of material fact for trial.” Thomas v. Corwin, 483 F.3d 516, 527 (8th Cir. 2007).

“Mere allegations, unsupported by specific facts or evidence beyond the nonmoving party’s own

conclusions, are insufficient to withstand a motion for summary judgment.” Id. “Summary

judgment is proper if, after viewing the evidence and drawing all reasonable inferences in the light

most favorable to the nonmovant, no genuine issue of material fact exists and the movant is entitled



                                                 6

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 6 of 19
to judgment as a matter of law.” Higgins v. Union Pac. R.R. Co., 931 F.3d 664, 669 (8th Cir. 2019)

(quotation marks and citation omitted).

III.   Discussion

       A. Deliberate Indifference

               1. Applicable Standard

        “It is well established that deliberate indifference to a prisoner’s serious medical needs is

cruel and unusual punishment in violation of the Eighth Amendment.” Langford v. Norris, 614

F.3d 445, 459 (8th Cir. 2010) (quotation marks and citation omitted). To prevail on a claim of

constitutionally inadequate medical care, the plaintiff inmate must show that the defendants

“act[ed] with deliberate indifference to the prisoner’s serious medical needs.” Bender v. Regier,

385 F.3d 1133, 1137 (8th Cir. 2005) (quoting Estelle, 429 U.S. at 104). Such claims have both an

objective component and a subjective component. Dulaney v. Carnahan, 132 F.3d 1234, 1239 (8th

Cir. 1997). Specifically, the plaintiff must show (1) that he had an objectively serious medical need

and (2) that prison officials subjectively knew of that need, but deliberately disregarded it. Id.

       “To be objectively serious, a medical need must have been ‘diagnosed by a physician as

requiring treatment’ or must be ‘so obvious that even a layperson would easily recognize the

necessity for a doctor’s attention.’” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016) (quoting

Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014)). If there is not a diagnosis at the time

of the incident, then the need must be obvious to a layperson. Jones v. Minnesota Department of

Corrections, 512 F.3d 478, 482 (8th Cir. 2008).

       To be found “deliberately indifferent,” an official must “‘know[] of and disregard[]’ a

serious medical need or a substantial risk to an inmate’s health or safety.” Saylor v. Nebraska, 812

F.3d 637, 644 (8th Cir. 2016) (citations omitted). Constructive knowledge is not sufficient; instead,



                                                  7

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 7 of 19
Plaintiff ultimately must “show that [defendant] had been exposed to information concerning the

risk and thus must have known about it,” Id., or that the risk was so obvious that knowledge can

be inferred. Letterman v. Does, 789 F.3d 856, 862 (8th Cir. 2015)

       Deliberate indifference also requires Plaintiff to “prove that [each defendant] deliberately

disregarded that risk by showing that [he or she] knew that his [or her] conduct was inappropriate

in light of the risk.” Id. (quotation marks and citation omitted). However, “a total deprivation of

care is not a necessary condition for finding a constitutional violation: [g]rossly incompetent or

inadequate care can also constitute deliberate indifference….” Langford, 614 F.3d at 460

(quotation marks omitted, citing Smith v. Jenkins, 919 F.2d 90, 93 (8th Cir. 1990)).

       To prove deliberate indifference to a medical need, a plaintiff must show more than

negligence, more even than gross negligence . . . .” Langford, 614 F.3d at 460 (quotation marks

and citation omitted). “The subjective standard is akin to that of criminal recklessness: the official

must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference before acting—or failing to act—with a

conscious disregard for the risk.” Blair, 929 F.3d at 987–88 (quotation marks and citation omitted).

The Court must “measure the official’s state of mind according to his knowledge at the time of the

incident, without the benefit of hindsight.” Id., at 988 (quotation marks and citation omitted).

               2. Individual Defendants

                   a. Official Capacity Claims

       As an initial matter, Defendants move for dismissal of the official-capacity claims against

the individual correctional officer defendants, arguing that the official-capacity claims are

redundant of the direct claims against Callaway County. Because “a suit against a government

officer in his official capacity is functionally equivalent to a suit against the employing



                                                  8

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 8 of 19
governmental entity,” official-capacity claims against the government officials should be

dismissed. King v. City of Crestwood, 899 F.3d 643, 650 (8th Cir. 2018) (quotation marks and

citation omitted). Accordingly, the Court dismisses the official-capacity claims against Harrison,

Ripsch, Karhoff, Kinney, Ollar, Maddox, Kelley, McCown, Shoemaker, McCormack, Tigner,

Stokes, Ruediger, English, and Duenkel.

                   b. Individual Capacity Claims

       Cox claims that the individual defendants acted with deliberate indifference to her serious

medical need because they did not obtain a medical examination for Cox based on her intoxication

and drug withdrawal symptoms. Cox states that Defendants knew about these conditions based on

her demeanor during the transfer process, her statements made while under supervision, her refusal

of meals, and her overall appearance. Cox also suggests her mental health was a serious medical

need. She contends that the Defendants should have referred her to a medical professional as a

result of these serious needs and if they had done so, the medical professionals would have done a

medical exam, the exam would have revealed Tachycardia, that this would have resulted in

treatment, and that treatment would have prevented her heart attack. Each of the individual

Defendants raise the defense of qualified immunity to these claims.

       “In § 1983 actions, qualified immunity shields government officials from liability [in their

individual capacities] unless their conduct violated a clearly established constitutional or statutory

right of which a reasonable official would have known.” Bishop v. Glazier, 723 F.3d 957, 961 (8th

Cir. 2013) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396

(1982))). Qualified immunity is available only with respect to federal claims. D’Aguanno v.

Gallagher, 50 F.3d 877, 879 (11th Cir. 1995); see also, e.g., Westerfield v. Lucas, No. 07-3518,




                                                  9

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 9 of 19
2011 U.S. Dist. LEXIS 51148, at *40 n.20 (N.D. Ohio May 12, 2011) (holding that “qualified

immunity does not apply to [a] state law claim”).

        The Court must consider two factors in analyzing qualified immunity: (1) whether the facts

alleged show that the public official’s conduct violated a constitutional right; and (2) whether the

constitutional right was clearly established at the time of the alleged misconduct. Pearson v.

Callahan, 555 U.S. 223, 232 (2009). “Qualified immunity is applicable unless the official’s

conduct violated a clearly established constitutional right.” Id.; see also Hess v. Ables, 714 F.3d

1048, 1051 (8th Cir. 2013) (“Qualified immunity is appropriate only if no reasonable factfinder

could answer yes to both of these questions.” (quotation marks and citation omitted)). “The ‘clearly

established’ standard . . . requires that the legal principle . . . be so well defined that it is ‘clear to

a reasonable officer that his conduct was unlawful in the situation he confronted.” Dist. of

Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (citations omitted). Upon a defendant’s raising the

qualified immunity defense in a summary judgment motion, “the plaintiff must produce evidence

sufficient to create a genuine issue of fact regarding whether the defendant violated a clearly

established right.” Bishop, 723 F.3d at 961 (citation omitted). The “plaintiff bears the burden of

proving that the law was clearly established.” Hess, 714 F.3d at 1051.

                                 Intake Officers Kinney and Ripsch

        Cox argues that her symptoms at intake alerted defendants Kinney and Ripsch to her

serious medical need to be evaluated or treated by a medical professional, but Kinney and Ripsch

deliberately ignored her need.

The serious medical need identified by Cox during oral argument was intoxication and drug

withdrawal. However, in her briefing she also implies that she had a serious medical need for

mental health treatment. Regardless of which is considered, the Court finds there is insufficient



                                                    10

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 10 of 19
evidence to support a finding that even a layperson would recognize that her intoxication or mental

health required a medical examination before admitting Cox to the jail.

       First, common sense dictates that not all intoxicated persons must have a medical

examination upon intake. There must be something out of the norm to alert an officer to a serious

medical need related to intoxication. Thompson v. King, 730 F.3d 742, 748 (8th Cir. 2013) (“An

officer does not lose the protections of qualified immunity merely because he does not react to all

symptoms that accompany intoxication.”). To determine when intoxication is sufficiently

abnormal to be a serious medical need, the Court has compared cases where the Eighth Circuit has

granted and denied qualified immunity based on external manifestations of intoxication. In

Thompson, the Eighth Circuit found a transporting officer entitled to qualified immunity even

though the prisoner fell asleep in the vehicle, slurred his words, and the officer knew that he had

an empty prescription bottle that two days before had contained sixty pills. The prisoner was

breathing normally, answered questions and there was no external evidence of injury. However,

the Eighth Circuit in the same case found that an intake officer was not entitled to qualified

immunity because the same prisoner could not answer questions during the intake process, had

passed out in the booking area, was too intoxicated to sign anything, and the intake officer had to

pound his fist to get the prisoner’s attention. A fellow officer testified that anyone seeing the

prisoner would know he needed medical help. Id. at 749.

       In Grayson v. Ross, 452 F. 3d 802 (8th Cir. 2006), the Eighth Circuit found that an arresting

officer was entitled to qualified immunity even though Grayson was “standing next to the creek,

soaking wet, and reporting that his vehicle was going to ‘blow up.’ When [the officer] tried to

arrest Grayson for driving while intoxicated, Grayson became combative. [The officer] struggling

to gain control of Grayson, struck Grayson on the head with his duty weapon, and then Grayson



                                                11

       Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 11 of 19
cooperated with the arrest.” Id. at 806. The jail initially refused to take Grayson because of

intoxication concerns, but the arresting officer said it would take a lot of time to transport the

prisoner to the hospital. After the jail accepted transfer, the prisoner appeared calm and answered

questions.

       In McRaven v. Sanders, 577 F.3d 974 (8th Cir. 2009) the Eighth Circuit denied qualified

immunity where officers knew the prisoner had been taking Seroquel, Hydrocodone, Depakote,

and Ambien. He also had a prescription issued the previous day for ninety tablets of

Chlorzoxazone, a muscle relaxer, and twenty-one pills were missing from the bottle. A drug

influence evaluation found the prisoner’s speech was slurred, his face was flushed, and his eyelids

drooped. His pulse, blood pressure, and temperature were “down.” The Eighth Circuit denied

qualified immunity because of the defendants’ knowledge of the type and likely quantity of drugs

consumed and the physical findings from the drug evaluation. It distinguished Grayson because

the Defendants in Grayson did not know the amount of drugs taken. See Barton v. Taber, 820 F.3d

958, 965 (8th Cir. 2016) (finding that “[a]lthough we can assume that most individuals arrested on

intoxication-related charges are not in obvious need of prompt medical care,” the detainee had an

obvious medical need a layperson would recognize as requiring medical attention as he had fallen

to the ground unresponsive, could only communicate with slurred speech, and could not walk

independently).

       While Ripsch stated that Cox was acting bizarrely and Calloway County policy requires a

medical referral if bizarre behavior is caused by intoxication, the evidence does not support a

finding that Cox was unable to walk, answer questions, maintain consciousness, or was otherwise

displaying symptoms of severe intoxication. There was also no information available to Kinney or

Ripsch about the quantity of drugs taken. Further, the officers were aware that Cox suffered from



                                                12

       Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 12 of 19
mental illness, so any bizarre behavior was just as likely to be caused by her mental illness and not

intoxication. A reasonable fact finder, therefore, could not find it would be obvious to a layperson

that Cox had an obvious need for treatment by a medical professional based on her intoxication or

drug withdrawal.

        Even if the Court were to conclude that the evidentiary record supports a finding that Cox

had a serious medical need as a result of intoxication, Cox presents no evidence that Ripsch and

Kinney subjectively knew about the need and deliberately ignored it. In the absence of an obvious

need for medical care, there is no inference that they knew of Cox’s need and Cox has presented

no evidence that they actually did know. See Jones v. Minnesota Department of Corrections, 512

F.3d 478, 482 (8th Cir. 2008). Indeed, at the time she had her blood drawn by medical personnel

and was examined by a drug recognition expert, Cox had redness around her nasal area, heat bumps

in her oral cavity, slow reaction to light, she was disoriented, her speech was rapid, her face was

flush, she had bloodshot and watery eyes, she was having cyclic mood swings, her blood pressure

was elevated, and she had flaccid muscle tone. Pl’s Exh. 10-2, at 1. Yet none of these experts

referred her for a medical exam or suggested that a medical exam was needed. Even if the

symptoms identified by Cox’s expert, Dr. Blackburn, were present at intake and could be observed

by a lay person, Cox has not explained how they are sufficiently alarming, in ways identified by

the Eighth Circuit, to make it obvious there was a need for immediate medical care.

       As for her mental health, Cox did not suggest suicidal ideation to Ripsch during

questioning, but immediately after being booked in, Cox went to make a phone call and an officer

heard her make a suicidal statement. After that statement, Cox was placed in a special cell for

observation and put in a suicide prevention suit. These measures were continued throughout the

remainder of her incarceration. Thus, Cox has failed to show that any Defendant was deliberately



                                                 13

       Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 13 of 19
indifferent to her mental health. Furthermore, Cox has not explained how a Defendant could

foresee that a failure to refer her to a mental hospital would cause or contribute to cause a heart

attack.

          As a matter of law, a fact finder could not conclude that Kinney and Ripsch knew Cox

required medical intervention and consciously decided to provide none.5 They are therefore

entitled to qualified immunity.

                                Observation Officers Ripsch, Karhoff, Kinney, Ollar, Maddox,
                                Kelley, McCown, Shoemaker, McCormack, Tigner, Stokes,
                                Ruediger, English, and Duenkel6

          On the record presented, the Court finds that no reasonable factfinder could conclude that

the correctional officers who were charged with observing and logging Cox’s status knew Cox had

a serious medical need for a medical examination and deliberately ignored the need.

          Even assuming the Defendants observed the symptoms of “metallic acidosis” or

“rhabdomyolysis” which Dr. Blackburn described, there is no evidence Defendants knew these

diffuse symptoms were evidence of drug withdrawal or intoxication that posed a serious risk of

harm to Cox. Even Dr. Blackburn indicated that it was prior methamphetamine use and poor

nutrition that contributed to her decline and there is no evidence that the Defendants knew of that



5
       As to the issue of drug withdrawal, the Court has located no evidence in the record that, at
the time of booking or otherwise, Cox was displaying unique and separate symptoms of drug
withdrawal. Thus, the same evidence that is considered above to be insufficient to show a serious
medical need based on intoxication is also insufficient to establish a serious medical for drug
withdrawal. Nor is there evidence that Ripsch and Kinney consciously suspected drug withdrawal
and deliberately ignored Cox’s medical need.
6
        When discussing the “observation” defendants, Plaintiff sometimes rely on one
defendant’s knowledge as evidence that other defendants had the same information or knowledge.
This is not permitted. Harvey v. Ward, 352 F. Supp. 2d 1003 (DND 2005). However, because the
Court finds even Plaintiff’s broad recitation of the evidence is insufficient to support a finding of
deliberate indifference as to any of the Defendants, the Court will not parse out what information
was available to each “observation” defendant.
                                                  14

          Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 14 of 19
history. At best, they knew she was arrested for driving under the influence of methamphetamine

and she and her father sought rehabilitation or treatment for her panic attacks, or a referral to a

psychiatric hospital. Even Cox and her father did not indicate she was in a physical crisis. Nor

does declining a couple of meals and refusing a shower because she was cold suggest a need for

immediate medical intervention, even if Calloway County policies were violated.

       As for her mental health, Defendants provided Cox special protections as soon as they

perceived she might harm herself. Cox has not provided any authority from the Eighth Circuit or

elsewhere that would even suggest that a referral to a mental health facility was constitutionally

required when threats of self-harm are perceived or when requested to do so by the prisoner or the

prisoner’s family. Finally, Cox has not explained how Defendants could foresee that a failure to

refer her to a mental hospital would cause or contribute to cause a heart attack.

       Nor does Cox’s assertion that there may have been insufficiencies in maintaining the logs

raise an inference that defendants knew she had a need for medical care and consciously

disregarded that need. Bookkeeping deficiencies under these circumstances is not evidence that

Defendants were trying to cover something up or were knowingly ignoring their Constitutional

obligations.

       Considering all the evidence in the light most favorable to Cox, the Court concludes that

no reasonable juror could conclude these Defendants knew that Cox had a serious medical need

and deliberately ignored it. “[D]eliberate indifference must be measured by the official's

knowledge at the time in question, not by ‘hindsight's perfect vision.’” Schaub v. Vonwald, 638 F.

3d 905, 915 (8th Cir. 2010) (citations omitted).

                              Responding Officers Karhoff and McCowan




                                                   15

       Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 15 of 19
       The next question is whether there is a submissible deliberate indifference claim against

Karhoff and McCowan for failing to perform CPR after they found Cox in her cell. Karhoff

testified she started performing necessary CPR to Cox after she collapsed and prior to the arrival

of medical assistance, Pl.’s Exh. 13-11 (Depo. of Brittany Karhoff), at 146–48. However, Cox

seems to suggest that the CPR was not properly performed. Doc. 179, at 25, 65; PSOF 39.

        “An officer trained in CPR, who fails to perform it on a prisoner manifestly in need of

such assistance, is liable under § 1983 for deliberate indifference.” McRaven v. Sanders, 577 F.3d

974, 983 (8th Cir. 2009) (citing Tlamka v. Serrell, 244 F.3d 628, 633 (8th Cir. 2001)). But in

Tlamka the officers in question did nothing and there was no explanation for their lack of action.

McRaven involved similar facts. In contrast, Karhoff and McCowan did not stand by idly when

they heard Cox yell and fall to the floor. They called an ambulance, utilized ammonia inhalants,

did a sternum rub, and turned Cox on her side. At most, the actions taken by defendants Karhoff

and McCown might suggest negligence. While a sternum rub/chest compression may or may not

be “proper” CPR, they are not evidence of deliberate indifference.

       In sum, Cox has not established that there is a triable issue as to whether any of the

individual defendants deliberately disregarded any serious medical needs at any point while under

the supervision of the Callaway County jail.

               3. Calloway County

       Because the Court has found there is not a submissible deliberate indifference claim against

any individual defendant, no claim against Calloway County survives. Johnson v. City of

Ferguson, 926 F.3d 504, 506 (8th Cir. 2019) (quotation marks and citation omitted); Whitney v.

City of St. Louis, Missouri, 887 F.3d 857, 861 (8th Cir. 2018) (“absent a constitutional violation

by a city employee, there can be no § 1983 or Monell liability for the City”); City of Ferguson,



                                               16

       Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 16 of 19
926 F.3d at 506 (8th Cir. 2019) (holding that police chief could not be liable where no

constitutional violation occurred).

       B. ADA and Rehabilitation Act Claims

       Plaintiff’s First Amended Complaint additionally included claims against Callaway

County under the Americans with Disabilities Act of 1990 (ADA), § 203, 42 U.S.C.A. § 12133

and Rehabilitation Act of 1973, § 505(a)(2), 29 U.S.C.A. § 794a(a)(2). Cox claims that Calloway

County discriminated against her because it (1) failed to accommodate Plaintiff’s disability by not

screening for mental illness or educating officers regarding mental illness; (2) failed to adopt a

policy to protect people with mental illness; (3) discriminated against Plaintiff in a mental health

crisis situation by not accommodating her disability; (4) failed to conduct a self-examination plan

or modify its programs to accommodate the needs of persons with mental impairments; and (5)

failed to train and supervise deputies regarding individuals with mental impairments. See Doc.

132, ¶¶ 543, 561.

       In order to recover compensatory damages on ADA and Rehabilitation Act claims, a

plaintiff is required to prove deliberate indifference. Meagley v. City of Little Rock, 639 F.3d 384,

389–90, (8th Cir. 2011) (“The district court decided that deliberate indifference was the

appropriate standard for showing intentional discrimination in this type of case. A number of other

circuits have so ruled, and we agree.”). Under the deliberate indifference standard, intentional

discrimination “does not require a showing of personal ill will or animosity towards the disabled

person,” but instead can be “inferred from a defendant’s deliberate indifference to the strong

likelihood that pursuit of its questioned policies will likely result in a violation of federally

protected rights.” Meagley, 639 F.3d at 389.




                                                 17

       Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 17 of 19
       First, the Court finds that each of these alleged acts of discrimination are inherently claims

of inadequate medical care which cannot be the basis of an ADA claim. A.H. v. St. Louis County

Missouri, 891 F.3d 721, 729–39 (8th Cir. 2018). Second, there is no evidence that Calloway

County was aware of a strong likelihood that its failure to adopt the policies identified by Cox

would result in a violation of federal law. While Cox claims that Calloway County did not identify

any facts to show Cox’s ADA claims are not submissible, the Court disagrees. Calloway County’s

briefing fairly raises facts to indicate Calloway County and its employees were not aware of any

need for these policies because its employees were not being deliberately indifferent to Cox’s

medical needs, whether they were based on a disability or otherwise. Tellingly, Cox, who has the

burden of proof on this issue at trial, does not identify any facts to the contrary.

       Finally, Cox argues that the deliberate indifference standard does not apply to her claims

for equitable relief and therefore she is not required to satisfy the deliberate indifference standard.

But Cox is no longer incarcerated in the Callaway County jail and therefore does not have standing

to raise these equitable claims. Meuir v. Greene County Jail Employees, 487 F.3d 1115, 1119–20

(8th Cir. 2007).

       Accordingly, Defendant Callaway County is entitled to summary judgment as to Plaintiff’s

ADA and Rehabilitation Act claims.7



7
        To the extent Cox is seeking a specific accommodation, Plaintiff does not identify one that
Calloway County failed to provide nor how its failure to provide this accommodation would have
been the result of deliberate indifference. The only specific accommodations requested by Plaintiff
were to not be put in a green suit and observation like all other inmates that make suicidal
statements, and Plaintiff’s father’s requested that Cox be sent instead to the University of Missouri
Psychiatric Center. Pl.’s Exh. 13-11 (Depo. of Brittany Karhoff), at 60–62. Defendants did not
need to agree to Plaintiff’s request to be transferred or to be exempt from certain suicide prevention
policies where the alternative was independently justifiable, as in this case where the use of
observation and the green suit were not the result of deliberate indifference to Cox’s needs, but
rather were to ensure Cox’s safety. See Trevino v. Woodbury Cty. Jail, 623 F. App’x 824, 825 (8th
Cir. 2015) (finding summary judgment dismissing ADA claim on the merits appropriate where
                                                  18

        Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 18 of 19
       C. State Law Negligence Claims

       Because the Court has found in favor of the Defendants on all federal claims in this lawsuit

and wishes to avoid unnecessary decisions of state law, the Court elects not to exercise

supplemental jurisdiction over the state law claims and they are dismissed without prejudice. 28

U.S.C. § 1367 (Federal courts may decline to exercise jurisdiction over state law claims if it “has

dismissed all claims over which it has original jurisdiction”); Elmore v. Harbor Freight Tools

USA, Inc., 844 F.3d 764, 767 (8th Cir. 2016).

IV.    Conclusion

       For the reasons discussed above, Defendants’ motion for summary judgment, Doc. 151, is

granted.


                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: May 21, 2020
Jefferson City, Missouri




evidence provided that wheelchair-bound inmate was put in an isolated cell for his safety because
he would have been an easy target for violent inmates in the general population, and said inmate
did not respond with evidence of intentional disability discrimination or deliberate indifference to
his rights under Title II of the ADA); Vaughn v. Gray, 557 F.3d 904, 908–09 (8th Cir. 2009)
(inmate must demonstrate objectively serious medical needs defendants knew of, but deliberately
disregarded; it is not Eighth Amendment violation when defendants, in exercising professional
judgment, refuse to implement inmate’s requested course of treatment). Accordingly, Defendant
Callaway County is entitled to summary judgment as to Plaintiff’s ADA and Rehabilitation Act
claims.

                                                19

       Case 2:18-cv-04045-NKL Document 188 Filed 05/21/20 Page 19 of 19
